Citation Nr: 1613720	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-37 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a fistula in ano.

2.  Entitlement to an initial disability rating in excess of 10 percent for a depressed right buttock scar.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1994 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's service-connected fistula in ano is productive of no more than occasional involuntary bowel movements, necessitating the wearing of a pad.

2.  The Veteran has a single linear scar on her right buttock that is painful but not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a fistula in ano have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.114, Diagnostic Codes 7332 & 7335 (2015).

 2.  The criteria for a rating in excess of 10 percent for a depressed right buttock scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 
The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2008.  The claims were last adjudicated in October 2015.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and VA has provided the Veteran with examinations in August 2008, April 2010, October 2010, and September 2015.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Fistula in Ano

The Veteran's fistula in ano is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7335.  Diagnostic Code 7335 calls for a rating as for impairment of sphincter control.  Impairment of sphincter control is rated under 38 C.F.R. § 4.114, Diagnostic Code 7332 as follows: a 100 percent rating for complete loss of sphincter control, a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements, and a 30 percent rating for occasional involuntary bowel movements, necessitating the wearing of a pad.  

In an April 2009 rating decision, the RO assigned a 30 percent rating, effective June 5, 2008.  The basis for this rating was an August 2008 VA examination in which the Veteran reported anal itching, pain, and recurring hemorrhoids, but no diarrhea, tenesmus, swelling, or perianal discharge.  She also reported moderate leakage for less than one third of the day, requiring the use of two pads per day.  The examiner found no fistula, but found partial loss of sphincter control, moderate leakage, rectal bleeding, and reducible external hemorrhoids.  The examiner's diagnosis was status post removal of anal fistula with a right buttock scar.  The examiner attributed the Veteran's bleeding and itching to her hemorrhoids.  

In an August 2008 statement, the Veteran reported the need for a mattress protector at night and for pads if going out for any length of time.  She reported that the frequency of leakage was increasing.  

During a July 2009 VA treatment appointment, the Veteran reported seepage of stool two to three times per month.  In a March 2010 statement, the Veteran again reported incontinence necessitating the wearing of a pad.  

The Veteran was afforded an additional VA examination in April 2010.  The Veteran reported anal itching, pain, and moderate leakage for one to two thirds of the day, requiring the use of two pads per day.  The examiner found no loss of sphincter control, no loss of rectal tonus, and no fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, obstetrical injury, spinal cord injury, protrusions, hemorrhoids, or fistula.  The examiner noted that the Veteran's anal fistula was healed and the diagnosis was status post anal fistula.  

In a September 2010 statement, the Veteran argued that the disability rating for her fistula in ano did not take into account the impact of her condition on her social life.  

The Veteran was afforded a third VA examination in October 2010.  Although the primary focus of the exam was the Veteran's low back, the examiner also performed a rectal examination and found no hemorrhoids, no ulceration, and normal sphincter control, rectal tonus, and anal reflexes.

The Veteran was afforded a fourth VA examination in September 2015.  The Veteran reported leakage when not tightening the relevant muscle, including nighttime leakage three to four times per week.  The examiner found mild to moderate non-bleeding external hemorrhoids, a mild rectal prolapse with constant slight or occasional moderate leakage, and an anal/perianal fistula with non-extensive leakage necessitating the wearing of a pad.  The examiner, however, went on to characterize the Veteran's fistula in ano as asymptomatic.  

Based on the evidence above, a rating in excess of 30 percent is not warranted for the Veteran's fistula in ano.  There is no evidence of a complete loss of sphincter control, which is required for a 100 percent rating.  Although the rating schedule does not define the terms "extensive leakage" or "fairly frequent involuntary bowel movements," the VA examiners have heard the Veteran's reports of the frequency and severity of her symptoms and none of them have found extensive leakage, which is required for a 60 percent rating.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report her own observations with regard to the symptoms of her fistula in ano.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements supports a finding that the Veteran's symptoms are more severe than those revealed by the four VA examinations.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's fistula in ano.  The Veteran is already service connected for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015); thus, separate compensation has already been considered under this provision.  No other provisions that encompass a higher rating are relevant to the Veteran's symptoms.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Scar

The Veteran contends that her depressed right buttock scar from removal of a fistula in ano warrants a rating higher than the 10 percent rating currently in effect from August 4, 2008, because the scar is a result of a cut in the muscle of her rectal area which causes anal leakage and loss of sphincter control. Initially, the Board notes that the Veteran's is being compensated for the underlying symptoms of the anal leakage and loss of sphincter control through the 30 percent rating assigned for her ano fistula, and thus, compensation for these symptoms is not warranted under the diagnostic codes governing scars.  

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7801 (2015).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7802 (2015).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

The provisions of 38 C.F.R. §  4.118, Diagnostic Code 7805 apply to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code." As noted above, her other disabling effects are rated under DC 7332, governing loss of sphincter control, and assigned a 30 percent disability rating.

The basis for the current 10 percent rating was an August 2008 VA examination which the examiner found a depressed right buttock scar measuring 5 centimeters by 0.5 centimeters.  The scar had tenderness, disfigurement, ulceration, tissue loss and hyperpigmentation of less than six square inches, but no adherence, instability, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  

The Veteran was afforded an additional VA examination in April 2010.  The Veteran reported skin breakdown every two to three months and pain.  The examiner found a superficial, linear scar measuring 2 centimeters by 0.3 centimeters, with no underlying tissue damage.  The scar was not painful on examination and there was no skin breakdown, inflammation, edema, keloid formation, or disfigurement.  The examiner opined that the scar caused no limitation of motion or general functioning.

The Veteran was afforded a third VA examination in September 2015.  The examiner found a linear scar measuring 1.5 centimeters by 0.2 centimeters and noted that it was painful but not unstable.  The examiner opined that the scar caused no limitation of functioning.

Based on the evidence above, a rating in excess of 10 percent is not warranted for the Veteran's depressed right buttock scar.  At no time has the Veteran demonstrated more than a single painful scar on her right buttock; as stated above, Diagnostic Code 7804 requires at least three unstable or painful scars, or one scar that is both unstable and painful, for a 20 percent rating.  The rating schedule does not define the term "frequent loss of covering of skin over the scar" such as would meet the definition of the term "unstable."  However, no VA examiner has found a breakdown of skin or an unstable scar and the Board finds that the Veteran's report during the April 2010 examination of skin breakdown every two to three months does not rise to the level of "frequent."    

The Board also considered the Veteran's lay statements.  The Veteran is competent to report her own observations with regard to the symptoms of her depressed right buttock scar.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has consistently reported pain and, on one occasion, reported skin breakdown every two to three months.  The Veteran's current 10 percent rating under Diagnostic Code 7804 addresses the fact that her scar causes her pain and, as noted above, the Board does not find that breakdown every two to three months rises to the level of a "frequent loss of covering of skin."  

The Board has also considered whether there are any other Diagnostic Codes which could apply to the Veteran's depressed right buttock scar.  The Veteran is already separately service connected and compensated for the underlying fistula in ano, including anal leakage.  Because the Veteran's depressed right buttock scar is linear, Diagnostic Codes 7801 and 7802 do not apply.  Because the Veteran is currently rated for the pain her depressed right buttock scar causes her, as well as any anal leakage that might be associated with it, there are no additional disabling effects to consider under Diagnostic Code 7805.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.  

In sum, the evidence preponderates against the assignment of a higher rating for the Veteran's depressed right buttock scar.  

Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has also considered whether the Veteran's fistula in ano and depressed right buttock scar represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for a fistula in ano is denied.

Entitlement to a rating in excess of 10 percent for a depressed right buttock scar is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


